OpinionNo. C- 87
Honorable Jesse James       Opin+on No. W-1498-A
State Trea.surerof Texas
Austin, Texas               Re: Whether credit unions should
                                report ,personalproperty subject
                                toescheat under Article 3272a
                                V?C.S", or report their dormant
                                or Inactive accounts under
Dear Mr. James:~               ,~Article3272b, V.C.S.
     .~We havens
               been:'requestedto reconsider Attorney Ckneralls
Opinion W+lJt98 from the sts$dDoint of,the possibility that theme
language used~thereln'mayconcelvablybe construed as holding the
credit unions to be banks or banking Institutions. Since it was
not the Intent of this office to so hold, and In order to clarify
any misconception whlch;has resulted from the language used
therein, we.hereby withdraw WW-149Sas originally released and
substitute the following as the opinion of this off%c.e.
                                                   .
       You haVe.~request.ed
                          the'opinlon of~.t.his
                                              ~offlceby asklng
the fol&owlng ~questlon,,quotedfrom your,letter of Novembers27,
1962:
              "Will,.you.pleaseadvise this department,
      .by official opinion whether credit unions
       organized either under the laws of the-State of .'
      Texas q? of the United States,,shouldreport
      personal property subject to escheat under Article
       3272a, R.C.S., or report their dormant or Inactive
      accounts und,erArticle 327213,R.C.S.':
                                              requires all
       Article 3272a, Vernon's Civil Statutes,,.
"persons"to report,p.ersonalproperty In their possession which
is subject to escheat. Section l(a) of that Article defines
"person" and 1s as follows:
             "(a) The term 'person1a'sused in this
      Article means any individual, corporation,business
      association,partnership, governmental or polltlcal
      subdlvlslon~OI$offider;,publi~cauthority, estate
      trust, trustee, officer of a.court, liquidator, two~~
      .(2)or more pers,ons'havlnga joint or 'common,lnterest,
      or any other.legal,,commeLrcial,governmental or      '.
.   -




        Honorable Jesse James, Page 2   (W-1498-A)


              political entity, except banks. savings and loan
              associations.banking organizationsor instltu-
              tlons." (Emphasissupplied.) ..
              If credit unions are excluded from Artldle 372a, by the
        provision quoted above, ~theywould then come within the scope of
        Artlcle~.3272bVernonts Civil Statutes,~ Article 972b, applies
        specificallyco holders of personal property which are excluded In
        Article 3272a Section l(a) supra. These‘holdersare termed
        "depositoriesaIn Article &2b, Section l(a), which states:
                     "(a) The term depositors as used in this
              Article means any bank. savings-and loan association,
              banking institution or organizationwhich receives
              and holds for others deposits of money or its eguiva-
              lent In banklnn Practice or other Personal ProDerty
              1 thl State, or in other States for residents last
              ~own~o have resided In this State." (&mrphasls
              supplied.)
               Thls provision uses the seme generic words in defining
        depositoriesas Article 3272a' Section l(a) uses In specifying
        thoee entitles excepted from its appllcatlo6. It wlI1 be noted
        that although Article 3272b, Section l(a), uses additional words
        ln describing depositories these additional words are merely a      ?
        clarlficatlonof what the &eglslature meantby the terms "banking
        organizationsor lnstltutlons":ln‘bothArticle 3272a and 3272b.
               Cbvlously,a credit union 1s not a bank nor Is it a
        savings and loan associationnor banking lnztl&tlon In any strict
        sense. The questionthen becomes whether a credit union Is "an
        organizationwhLch retieIvesand holds for others deposits of
        money or,Its equivalent In banking practice" withln the meaning
        lntended'bythe Legislature in Article 3272b.
               Title 46 V.C.S. authorizes the formation of credit unions
        and places them'underthe supervision of the State Bankl
        and the Banking Commissioner. See Articles 2463, 2465, n&-
                                                               2 84 and
        2484b, Q.C.S.
               Federal credit unions are organizedunder the provisions
        of 12 U.S.C.A. 1753,.and subject to the provisions ofTItle 12,
        Chapter 14, U.S.C.A. The definition of a federal credit union In
        12 U.S.C.A. 1752, Is the ~same as that fbund~%IJ Article 2461,
        V.CA    defining state credit unions. .Federslcredit unions are
        under the supervlslon~.ofthe Bureau of Federal Credit Unions in
        the Department of HeaIth Education and Welfare and the restriatl~ons
        and limitationsimposed &y Chapter 14 and administeredby that
        Bureau are very similar to the Texas statutes.applicable to.credlt
        unions.                                                            -,
                                      -424-
    Honorable Jesse James, Page         3    (W-1498-A)..
P
               Artlcle,2462,V.C.S., provides ~that#'Aaredlt.unlonmay
    receive the savings of~.lts:
                              members In payment for shares:or as
                    It may lend money to its memberswithin the Emits
        au ject to the restrictionsprovided by law . . .' Article
    izi%=F *       l   l

    2466 V.C.S. provides that "The by-laws of the credit unlons
    shali prescribe:        6; The condltionz on which depozlte~may
    be received and G&d&m     ' In Article 2474 V.C.S.,.we'flnd that
    "Sharesmay be Issued and'deposlts received & the name of~aminor
    and such~sharesand deposits may,.in the discretion of the directors,
    be withdrawn by such minor or by his parent or guardian .'. ."
           A federal credit union may lend money to members, to the
    United~Statesof America, or other specified borrowers. It may
    receive payments from Its members on shares, and mayborrow from
        source amounts up to 50% of Its paid-in and ~unlmpalredcapital
    L!i%i+EiS.    These~.powersare provided In 12 .U$i;C,A:..
                                                           1757.
    Presumably,a federal dredlt union may borrow money by receiving
    deposits from members or others.
           It 1~sapparentthat the nature of a federal credit union Is
    not signiflcantiydifferent frc& that of a state :credltunion,
    other-~thanbeing organized underfederal law and subject to'federall
    regulation.
P          The Legislature did not limit thenacope of ArtlcQ 327213
    Section l(a)‘,to the words~"bank" and "savlngs.andloan assoclatlon,"
    but Included the words "organizationwhich receives and holdz for
    others deposits of money orlts equivalent In banHag practice."
    One;of the principal rules of ~statutoryconstruction,which \re
    consider applicable here; is found-in Texas Bank & Trnst‘Co:v.
    Austin, 115 Tex. 201; 280 S.W. 161, 162 (1926) :
                                            .-
                  "And yet no rule of a statutory-oonstructlon
           Is .moreuniversally recognized than that which
           compels the courts to give some effect to every
           express declaration of legislative intent. The rule
           la clearly stated In M.lC.&T~Ry.,Co. of Texas v;
           Mahaffey 105 Tex. 398, .150 S.W. 881' citing
           Justice karlarilsOpinion for the Unl&ed States
           Supreme Court in Montclair v. Ramsdell,~10'7U.S. 152,
           2 s.ct. 395, 27 L. Ed. 43, whew it Is said:

                                  'It la the duty of the court to
                           give effect, lf.posslble to every clause
                           and word of a statute avoiding lf It
                           may be any constructionwhich implies
                           that the Legislature was Ignorant of the
                           meaning of the language It emp1oyed.l"


                                            -425-
.   .   -




                                                                          .
            Honorable Jesse James, Page 4     (ww1498-A)
                                                                               ,?
                If the words "an organizationwhich receives and holds for
         others deposits of money or its equivalent In banking practice"
         are to have meaning when used ln addition to the terms "bank" Andy
         "savings and.loan association," In Article 972b; we belleye~that
         credit unions are within the me&ning of those words. Therefore,
         It Is our opinion that both federal credit unions and.state,~aredlt
        unions should comply with Article 3272b, and report their dormant
                                                                    ,..:
        .and Inactive accounts~pursuantthereto.
                                      SUMMARY
                          Credit unions, organized under the laws of
                   the State of Texas or of the United States, should
                   report their dormant or'lnactlveaccounts under
                   Article 272b, V.C.S., rather than reporLpereona1
                   property subject to escheat under Article.3272a,~
                   V.C.S.
                                               Youra very   truly,
                                               WA(MoNER,CARR
                                               Attorney'&neral of Texae -:3~




                                               Assistant Attorney (leneral~
                                                                          "'
            JAPjr/ca
            APPRopD:
            OPINION:COMMI!cTEE
            W; V. Qeppei-t,Chairman
            w; 0. shu1tz
            Wm. B. Allen
            Marietta Payne
            Malcolm Quick
            APPROVEDFORTHRATTCRREy    CENERAL
            By: Albert P. Jones




                                                                               ?


                                            -426